Title: To George Washington from James McHenry, 8 March 1796
From: McHenry, James
To: Washington, George


          
            Sir.
            War Office 8 March 1796.
          
          As the cases of illegal captures under the British treaty ought to be determined by the laws of nations it has occurred to me that you might think mercantile less necessary than law knowlege in the persons to be appointed commissioners.
          If one of the judges of the supreme court of the U.S. could be spared and no objection interferes against such an appointment I suppose there would be no difficulty in selecting one willing to undertake the business. There appears however to be objections.
          Jeremiah T. Chase of Annapolis one of the judges of the general Court in Maryland is very well qualified, but altho I understand that he intends to leave the bench I question whether he would accept an appointment that would oblige him to go to England.
          Mr R. Potts of the Senate is also a fit person.
          Mr Robt Smith attorney at law Baltimore.
          Mr Seney one of the District Judges in Maryland.
          Mr Craik Do—
          Mercantile characters having fitness for the appointment.
          Mr Winder of the Senate of Maryland—a clear distinguishing head—very conversant in accounts and a certain degree of Law knowlege.
          James Calhoon of Baltimore.
          I have the honour to be with the greatest respect Sir Your most obdt
          
            James McHenry
          
         